PER CURIAM.
Appellant, who was a juvenile at the time of the offense, appeals from a negotiated plea agreement in which he was sentenced as an adult. Appellant’s counsel did not contemporaneously object or make a move to withdraw the plea or correct the sentence. Thus, the points raised on appeal are not properly preserved. See Hyden v. State, 715 So.2d 960, 961 (Fla. 4th DCA 1998); Harriel v. State, 710 So.2d 102, 104 (Fla. 4th DCA 1998); Cargle v. State, 701 So.2d 359, 360 (Fla. 1st DCA 1997), rev. granted, 717 So.2d 529 (Fla. 1998).
Affirmed.
WARNER and TAYLOR, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.